Name: 2014/59/EU: Commission Decision of 5Ã February 2014 on the safety requirements to be met by European standards for consumer laser products pursuant to Directive 2001/95/EC of the European Parliament and of the Council on general product safety Text with EEA relevance
 Type: Decision
 Subject Matter: consumption;  technology and technical regulations;  health;  electronics and electrical engineering
 Date Published: 2014-02-06

 6.2.2014 EN Official Journal of the European Union L 36/20 COMMISSION DECISION of 5 February 2014 on the safety requirements to be met by European standards for consumer laser products pursuant to Directive 2001/95/EC of the European Parliament and of the Council on general product safety (Text with EEA relevance) (2014/59/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (1), and in particular Article 4(1)(a) thereof, Whereas: (1) Products covered by Directive 2001/95/EC which conform to national standards transposing European standards drawn up under that Directive benefit from a presumption of safety as far as the risks covered by the standards are concerned. (2) European standards are to be drawn up on the basis of safety requirements intended to ensure that products which conform to the standards satisfy the general safety requirement set out in Article 3 of Directive 2001/95/EC. (3) Laser products, in particular hand-held, battery-powered laser pointers, that pose a risk of damage to sight and to the skin have become widely available to consumers. (4) The current European standard for laser products (EN 60825-1:2007 Safety of laser products  Part 1: Equipment classification and requirements) provides that the hazard of laser products has to be assessed and that laser products have to carry appropriate warning labels and be supplied with user instructions that contain all relevant safety information. However, compliance with that standard does not ensure that a laser product is safe to be used by consumers. (5) Currently there is a widespread consensus that laser products corresponding to classes 1, 1M, 2 and 2M of the classification put in place by the standard referred to in recital 4 can be considered safe when used by consumers (provided that exposure to laser radiation does not take place with optical viewing instruments in case of products corresponding to classes 1M and 2M). This is not the case however for laser products of other laser classes. (6) European standards should be drawn up in such a way as not to hamper technical innovation. For this reason, any standard for consumer laser products should not ban completely any products as far as the products can be used safely, bearing in mind that any damage to the eyes or unintended damage to the skin, whether reversible or irreversible, is incompatible with a high level of consumer health and safety protection. (7) It is therefore appropriate to determine the safety requirements for consumer laser products in order to be able to submit a request to the European standardisation bodies to develop a new European standard or amend the current European standard. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee on General Product Safety, HAS ADOPTED THIS DECISION: Article 1 Definitions For the purpose of this Decision: (1) consumer laser product means any product or assembly of components that: (a) is intended for consumers, or likely to be used by consumers under reasonably foreseeable conditions even if not intended for them; and (b) constitutes or incorporates a laser or laser system and during operation permits access to laser radiation; (2) child appealing consumer laser product means a consumer laser product that: (a) resembles, by virtue of its form or design, anything that is commonly recognized as being appealing to, or intended for use by, children; or (b) has any other feature or characteristic, not necessary for the function of the product, that is likely to be appealing to children; (3) damage to the eyes or the skin means any effect of laser radiation detrimental to the structure or function of the eyes or the skin, whether reversible or irreversible. Article 2 Safety requirements The safety requirements to be met by European standards for consumer laser products pursuant to Directive 2001/95/EC shall be the following: (1) child appealing consumer laser products shall not cause damage to the eyes or the skin in case of any exposure to laser radiation that could occur under any conditions of use, including deliberate long-term exposure with optical viewing instruments; (2) all other consumer laser products shall not cause damage to the eyes or unintended damage to the skin in case of any exposure to laser radiation that could occur under normal or reasonably foreseeable conditions of use, including momentary accidental or unintentional exposure; any intended damage to the skin caused by consumer laser products shall be compatible with a high level of consumer health and safety protection; (3) conformity with points 1 and 2 shall be achieved by technical means; (4) in the case of products that conform with point 2, if exposure to laser radiation that would cause damage to the eyes or the skin could occur under conditions of use other than those referred to in point 2, those products shall carry appropriate warning labels and shall be supplied with user instructions that contain all relevant safety information. Article 3 Entry into force This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 5 February 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 11, 15.1.2002, p. 4.